UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-7638


CALVIN F. CURRICA,

                    Petitioner - Appellant,

             v.

WARDEN RICHARD MILLER,

                    Respondent - Appellee.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
Paula Xinis, District Judge. (8:16-cv-03259-PX)


Submitted: February 20, 2020                                 Decided: February 25, 2020


Before GREGORY, Chief Judge, RUSHING, Circuit Judge, and TRAXLER, Senior
Circuit Judge.


Remanded by unpublished per curiam opinion.


Calvin F. Currica, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Calvin F. Currica seeks to appeal the district court’s order dismissing his 28 U.S.C.

§ 2254 (2018) petition. Parties to a civil action are accorded 30 days after the entry of the

district court’s final judgment or order to note an appeal. Fed. R. App. P. 4(a)(1)(A). The

district court may, however, extend the time to file a notice of appeal if the party moves

for an extension of the appeal period within 30 days after the expiration of the original

appeal period and demonstrates excusable neglect or good cause to warrant an extension.

Fed. R. App. P. 4(a)(5). “[T]he timely filing of a notice of appeal in a civil case is a

jurisdictional requirement.” Bowles v. Russell, 551 U.S. 205, 214 (2007).

       The district court entered its order on September 13, 2019. Currica filed the notice

of appeal on October 24, 2019, after the expiration of the 30-day appeal period but within

the excusable neglect period. See Houston v. Lack, 487 U.S. 266, 276 (1988) (establishing

prison mailbox rule). Because Currica’s notice of appeal included a request for an

extension of time in which to file an appeal, we construe it as a timely request for an

extension of the appeal period pursuant to Rule 4(a)(5). Accordingly, we remand this case

to the district court for further factual development on the limited question of whether

Currica has shown excusable neglect or good cause warranting an extension of the appeal

period. The record, as supplemented, will then be returned to this court for further

consideration.

                                                                               REMANDED




                                             2